Citation Nr: 1431592	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 22, 2011.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In the June 2011 rating decision the RO granted an increase to 10 percent for right lower extremity and left lower extremity peripheral neuropathy, each effective June 14, 2006.  The September 2012 rating decision denied a TDIU.

Because the Veteran indicated that he was seeking a rating in excess of 10 percent, the matters remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at a videoconference hearing before the undersigned in June 2013 that was held at the Albuquerque, New Mexico, RO.  The hearing transcript is of record.

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 22, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1. The Veteran's service connected peripheral neuropathy of the right lower extremity is manifested by mild peripheral sensory neuropathy with mild intermittent pain and moderate paresthesia and/or dysesthesias and numbness, but no incomplete paralysis.

2. The Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by mild peripheral sensory neuropathy with mild intermittent pain and moderate paresthesia and/or dysesthesias and numbness, but no incomplete paralysis.

3. With resolution of the doubt in the Veteran's favor, the competent and credible evidence establishes that the Veteran's service connected diabetes mellitus with erectile dysfunction, and disabilities associated with diabetes mellitus with erectile dysfunction including:  diabetic nephropathy with hypertension, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, coronary artery disease post myocardial infarction with stents, right upper extremity peripheral neuropathy, and left upper extremity peripheral neuropathy are of such severity that they preclude him from obtaining and maintaining substantially gainful employment effective August 22, 2011.


CONCLUSIONS OF LAW

1. The criteria for an increased initial evaluation, in excess of 10 percent for peripheral neuropathy of the left lower extremity, as due to diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2013).

2. The criteria for an increased initial evaluation, in excess of 10 percent for peripheral neuropathy of the right lower extremity, as due to diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2013).
3. The criteria for a TDIU are met effective August 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In September 2007, the RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the June 2013 videoconference hearing, the undersigned Veterans Law Judge and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claims.  The Veteran was asked about and provided testimony regarding the severity of his current conditions.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices. Further, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  See 38 C.F.R. § 20.1102. 

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2013).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, VA must consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently service connected for peripheral neuropathy of the right lower extremity currently rated as 10 percent disabling and peripheral neuropathy of the left lower extremity currently rated as 10 percent disabling. The Veteran is currently rated under Diagnostic Code 8520. 

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in October 2011 that addressed peripheral neuropathy in his lower extremities.  The examination report noted that the Veteran had mild intermittent pain bilaterally, moderate paresthesias and/or dysesthesias bilaterally, and moderate numbness bilaterally.  The Veteran exhibited normal strength and deep tendon reflexes, but displayed decreased reaction to light touch/monofilament testing in the feet and toes.  With regard to severity of the Veteran's peripheral neuropathy, the examiner noted that the Veteran did not have incomplete or complete paralysis, and listed the Veteran's peripheral sensory nerves of the feet as normal bilaterally.

The Veteran reported at his June 2013 hearing that the pain in his legs increased with use, including when walking more than 30 minutes.  His feet were generally swollen in the morning and he experienced constant numbness, but he stated that his peripheral neuropathy did not cause him to trip or fall and that changing shoes could sometimes help with the pain.  
A previous VA examination in August 2008 noted that the Veteran had decreased sensitivity to pin and vibration on his toes and decreased deep tendon reflexes bilaterally including the brachioradialis, patellar, and Achilles reflexes.  

With consideration of the above, the Board notes that the Veteran is not entitled to a rating in excess of the currently assigned 10 percent for his peripheral neuropathy on either the right or left lower extremity.  In this regard the Board notes that the objective evidence fails to demonstrate that the Veteran has moderate peripheral neuropathy in either lower extremity as a result of moderate incomplete paralysis.  Specifically the Board notes that the Veteran's peripheral neuropathy was noted to cause neither incomplete nor complete paralysis on the October 2011 VA examination.  While the August 2008 VA examination did not specifically note the severity, it did note only a decrease in vibratory and light touch sensation with pinprick intact.  Again, there was no indication that the Veteran had moderate incomplete paralysis.  Therefore, the Veteran is not entitled to a higher rating than the currently assigned 10 percent for peripheral neuropathy in the right lower extremity or the 10 percent for peripheral neuropathy in the left lower extremity.

While the Board finds that the Veteran meets the criteria for the currently assigned 10 percent rating, a rating in excess of 10 percent is not warranted for any period of time.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has reviewed the remaining evidence of record for evidence of other functional impairment which might warrant a higher or separate rating(s).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  None of the VA examination reports note any additional neurological or orthopedic impairment.  Thus, there does not appear to be any further impairment associated with his service-connected right and left lower extremity peripheral neuropathy.  Finally there is no indication that the Veteran's peripheral neuropathy of the right and left lower extremity affects the Veteran's employability as noted in both the August 2008 and October 2011 VA examination reports beyond that contemplated by the currently assigned ratings.

The Board acknowledges the Veteran's statements regarding the severity of his peripheral neuropathy.  The Veteran contends that his peripheral neuropathy is far more severe than the ratings he is currently assigned indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected peripheral neuropathy is worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected bilateral lower extremity peripheral neuropathy.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected bilateral lower extremity peripheral neuropathy.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left lower extremity peripheral neuropathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).
The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

The Veteran filed a formal claim for a TDIU in December 2011.  In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for diabetes mellitus with erectile dysfunction rated as 20 percent disabling, diabetic nephropathy with hypertension rated as 60 percent disabling, right lower extremity peripheral neuropathy rated as 10 percent disabling, left lower extremity peripheral neuropathy rated as 10 percent disabling, coronary artery disease post myocardial infarction with stents rated as 10 percent disabling, right upper extremity peripheral neuropathy rated as 10 percent disabling, and left upper extremity peripheral neuropathy rated as 10 percent disabling; with a combined evaluation of 80 percent effective from August 22, 2011.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits on a schedular basis effective from this date.

Having determined that the Veteran meets the percentage threshold requirements, from August 22, 2011, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The Veteran testified at his June 2013 videoconference hearing that after his heart attack he was unable to work because he began having issues with dizziness and generally feeling bad.  The Veteran is currently receiving Social Security Administration disability benefits for coronary artery disease and diabetes with neuropathy.  

A VA opinion was obtained in February 2012.  After reviewing the Veteran's treatment records and medical history, the examiner determined that the Veteran's service-connected disabilities, diabetes mellitus with neuropathy and ischemic heart disease, did not render the Veteran unable to secure and maintain substantially gainful employment although his diabetic polyneuropathy may limit his functioning.  The examiner further explained that rather it was his nonservice-connected disabilities, including cervical and thoracic spine, right knee, and shoulder pain that rendered him unable to secure and maintain substantially gainful employment in his occupation as a plumber because of the repetitive bending, kneeling and carrying of items involved in his profession.  The examiner's opinion, however, did not consider the effect of the Veteran's diabetic nephropathy with hypertension, which is currently severe enough to be rated as 60 percent disabling. 

Based on the above analysis, the evidence is at least in relative equipoise in showing that the Veteran's service-connected disabilities render him unemployable from August 22, 2011.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted from August 22, 2011.  38 C.F.R. § 4.16 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The benefit of the doubt doctrine is not applicable with regard to the Veteran's claims for increase in his right and left lower extremity peripheral neuropathy as the preponderance of the evidence is against a rating in excess of that currently assigned for the entire appeal period; however, giving the Veteran the benefit of the doubt, he is entitled to a TDIU from August 22, 2011.



ORDER

An initial rating, in excess of 10 percent, for right lower extremity peripheral neuropathy is denied.

An initial rating, in excess of 10 percent, for left lower extremity peripheral neuropathy is denied.

Entitlement to a TDIU, effective August 22, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

For the period prior to August 22, 2011, the Veteran's claim of entitlement to TDIU remains pending.

Prior to August 22, 2011, the Veteran was service connected for diabetes mellitus with erectile dysfunction rated as 20 percent disabling, right lower extremity peripheral neuropathy rated as 10 percent disabling, left lower extremity peripheral neuropathy rated as 10 percent disabling, and coronary artery disease post myocardial infarction with stents rated as 10 percent disabling; with a combined evaluation of 40 percent effective from November 1, 2007.  There was also a period of time from July 11, 2007 to November 1, 2007 in which the Veteran was awarded a temporary 100 percent rating for convalescence.  See 38 C.F.R. § 4.16(a).

However, where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  The record indicated that the Veteran has not worked since October 2008.

The Veteran's claim should be submitted to the Director of Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Veteran's claim for TDIU to the Director of Compensation Service, for the consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) (2013) to determine the effect of the severity of the Veteran's diabetes mellitus with erectile dysfunction, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and coronary artery disease post myocardial infarction, combined, to his ability to obtain and maintain substantially gainful employment for the period prior to August 22, 2011.  Please send the claims folder to the Director of Compensation for review.  

2.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the record contains sufficient evidence to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


